                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   BOT M8 LLC,
                                  11                  Plaintiff,                           No. C 19-07027 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   SONY CORPORATION OF AMERICA, et                     ORDER GRANTING IN PART AND
                                       al.,                                                DENYING IN PART MOTION TO
                                  14                                                       DISMISS
                                                      Defendants.
                                  15

                                  16

                                  17                                        INTRODUCTION

                                  18        In this patent infringement suit, defendants move to dismiss the amended complaint. For

                                  19   the following reasons, the motion is GRANTED IN PART and DENIED IN PART.

                                  20                                          STATEMENT

                                  21        Patent owner asserts six patents against defendants: U.S. Patent Nos. 8,078,540 (“the ’540

                                  22   patent”); 8,095,990 (“the ’990 patent”); 7,664,988 (“the ’988 patent”); 8,112,670 (“the ’670

                                  23   patent”); 7,338,363 (“the ’363 patent”); and 7,497,777 (“the ’777 patent”). The asserted patents

                                  24   are directed toward casino, arcade, and video games generally (Dkt. No. 79 at 2). The ’540,

                                  25   ’990, ’988, and ’670 patents are asserted against the Sony Play Station 4. The ’363 patent is

                                  26   asserted against both the Sony PlayStation 4 and three video games: MLB The Show 19;

                                  27   Uncharted 4; and Uncharted: the Lost Legacy (Dkt. No. 75 at 18). And, the ’777 patent is

                                  28   asserted against the PlayStation 4 and three games: the two Uncharted games and God of War.
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 2 of 10




                                   1         At a November 21 case management conference, plaintiff was directed to file an amended

                                   2   complaint by December 5 specifying “every element of every claim that [patent owner] say[s] is

                                   3   infringed and/or explain why it can’t be done [and] if this is a product you can buy on the

                                   4   market and reverse engineer, you have got to do that.” Plaintiff obliged, stating “[w]e have torn

                                   5   down the Sony PlayStation” (Dkt. No. 67 at 2–3). On December 5, patent owner timely filed its

                                   6   amended complaint (Dkt. No. 68) and defendants moved to dismiss (Dkt. No. 75). Now, it’s

                                   7   showtime.

                                   8         Unsurprisingly, with six patents in suit and 25-page briefs, the parties’ briefs do not

                                   9   expand on the technology at issue, or its alleged impact. Instead, they jump right into the merits

                                  10   of infringement. Defendants challenge a key aspect of the infringement allegations for each

                                  11   patent. Thus, this order does not evaluate the sufficiency of the pleadings in their entirety.

                                  12   Rather, it decides only whether patent owner’s complaint is deficient on the challenged grounds.
Northern District of California
 United States District Court




                                  13                                              ANALYSIS

                                  14         To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

                                  15   factual matter, accepted as true, to state a claim for relief that is plausible on its face. Ashcroft

                                  16   v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when there are sufficient

                                  17   factual allegations to draw a reasonable inference that defendants are liable for the misconduct

                                  18   alleged. While a court must take all of the factual allegations in the complaint as true, it is “not

                                  19   bound to accept as true a legal conclusion couched as a factual allegation.” Bell Atl. Corp. v.

                                  20   Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be enough to raise a right to

                                  21   relief above the speculative level.” Ibid. Of particular importance below, in both Twombly and

                                  22   Iqbal the Court made plain: allegations merely consistent with liability are not enough. 550

                                  23   U.S. at 556–57; 556 U.S. at 678. Allegations of infringement “without explanation as to the

                                  24   how or why these products infringe . . . do[] not lead to any inference that plaintiff may be

                                  25   entitled to relief.” PageMelding, Inc. v. ESPN, Inc., No. C 11-06263 WHA, 2012 WL 851574,

                                  26   at *2 (N.D. Cal. Mar. 13, 2012).

                                  27

                                  28
                                                                                         2
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 3 of 10



                                            1.      THE ’540 PATENT.
                                   1
                                            The ’540 patent describes an authentication mechanism for video games. Defendants
                                   2
                                       challenge the sufficiency of the complaint as to the limitations:
                                   3
                                                        •   [A] board including a memory in which a game program
                                   4                        for executing a game and an authentication program for
                                                            authenticating the game program are stored.
                                   5
                                                        •   [A] motherboard which is different from the board and
                                   6                        connects to the board . . . .
                                   7
                                       (’540 patent, cl. 1). Specifically, defendants argue the complaint fails to sufficiently allege that
                                   8
                                       a game program and authentication program are stored together in a memory on a board other
                                   9
                                       than the motherboard (Dkt. No. 75 at 6–9). Patent owner offers four responses.
                                  10
                                            First, the complaint alleges that when a PlayStation 4 operates games offline, i.e. while
                                  11
                                       not connected to the internet, an authentication program checks if the PlayStation 4 is
                                  12
Northern District of California




                                       designated the “primary” station for the user account. Patent owner, in its opposition brief, also
 United States District Court




                                  13
                                       points in the complaint to three different “board[s]” with memory that are not the
                                  14
                                       “motherboard” (Dkt. No. 79 at 3–4). But, even accepting the pled program is an acceptable
                                  15
                                       “authentication program,” the complaint fails to allege when or where the game program and
                                  16
                                       authentication program are stored together on the same memory board. The complaint’s
                                  17
                                       allegation that the PlayStation 4 “hard drive includes an authentication program for verifying
                                  18
                                       that the PS4 is allowed to the play the game” is: (1) a conclusion unsupported by the allegations
                                  19
                                       offered, which merely allege an authentication program’s existence and not its storage location
                                  20
                                       (Dkt. No. 68, ¶ 80(b)–(d)); and (2) does not mean the game program is also stored on that same
                                  21
                                       hard drive, given the three memory boards patent owner notes (Dkt. No. 79 at 3). Moreover,
                                  22
                                       the picture of an alleged hard drive in the complaint (Dkt. No. 68 at ¶ 80(b)) provides no basis
                                  23
                                       to infer what is stored on that drive. Despite patent owner proclaiming “we have torn down the
                                  24
                                       Sony PlayStation,” the complaint does not allege what programs were found on the hard drive
                                  25
                                       or what, if anything, prevented such access.
                                  26
                                            Second, the complaint alleges each Blu-ray game disc includes a “ROM Mark” to confirm
                                  27
                                       the disc is an authentic copy of a game and that “[t]he PlayStation 4 includes an authentication
                                  28
                                                                                        3
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 4 of 10




                                   1   program to authenticate the game program on the Blu-ray discs.” But alleging the “PlayStation

                                   2   4 includes an authentication program” indicates that the program is not stored on the Blu-ray

                                   3   disc with the game program. And the complaint describes the ROM Mark as a key, or “Volume

                                   4   ID,” required to “decrypt” the disc content, not an executable computer program that itself

                                   5   authenticates the disc (Dkt. Nos. 68 at ¶ 80(e), 79 at 4) (emphasis added).

                                   6         Third, the complaint alleges an authentication program which displays error codes if a

                                   7   game program fails (Dkt. No. 79 at 5, 68 at ¶ 80(f)). But the existence of an authentication

                                   8   program alone does not plausibly indicate the authentication program is stored together with the

                                   9   game program. Again, despite patent owner proclaiming the reverse engineerability of the

                                  10   PlayStation 4, the complaint does not explain what or where programs were found, or what

                                  11   prevented such discovery.

                                  12         Fourth, the complaint alleges the PlayStation Network servers authenticate game
Northern District of California
 United States District Court




                                  13   programs when users connect. Indeed, it alleges the servers contain both game programs and

                                  14   authentication programs (ibid.). But storage on the same server does not mean the game and

                                  15   authentication programs are stored together on a memory board. Moreover, the complaint then

                                  16   alleges the authentication program is within the PlayStation 4, not on the server: “[t]he

                                  17   PlayStation 4 uses 2-step verification and a Cryptography algorithm as an authentication

                                  18   program . . .” (Dkt. No. 68 at ¶ 80(i)).

                                  19         Thus, the complaint fails to plausibly plead the shared location of the game and

                                  20   authentication programs according to claim 1 of the ’540 patent. As patent infringement

                                  21   requires the practice of every claim limitation, the failure to allege one limitation precludes

                                  22   liability. The claim for infringement of the ’540 patent fails.

                                  23        2.      THE ’990 PATENT.
                                  24         The ’990 patent describes a mutual authentication mechanism for video games.

                                  25   Defendants challenge the limitations:

                                  26                    •   [A] removable storage medium storing therein gaming
                                                            information including a mutual authentication program.
                                  27
                                                        •   [T]he mutual authentication unit confirmed to execute a
                                  28                        mutual authentication process for the authentication
                                                                                        4
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 5 of 10



                                                            program to check that the authentication program is a
                                   1                        legitimate program according to the mutual authentication
                                                            program included in the gaming information authenticated
                                   2                        by the authentication unit.
                                   3   (’990 patent, cl. 1, 5, 9). Specifically, defendants contend the complaint fails to allege that the

                                   4   mutual authentication program and game program are stored together (Dkt. No. 75 at 10–12).

                                   5   Patent owner offers three responses.

                                   6        First, the complaint alleges the authentication program referenced above regarding the

                                   7   ’540 patent is a mutual authentication program (Dkt. No. 79 at 7). But, as noted above,

                                   8   accepting as true that the authentication program suffices, the complaint fails to allege when or

                                   9   where the game program and mutual authentication program are stored together.

                                  10        Second, the complaint alleges the PlayStation 4 “NOR flash memory chip includes

                                  11   authentication functionality, as confirmed by the fact that the NOR chip must be removed in

                                  12   order to play pirated (non-authentic) games” (ibid.). But, again as above, taking the NOR chip
Northern District of California
 United States District Court




                                  13   authentication functionality as sufficient pleading of the mutual authentication program, the

                                  14   complaint does not plead when or where the mutual authentication program and “gaming

                                  15   information” are stored together.

                                  16        Third, the complaint alleges a mutual authentication program facilitates communication

                                  17   between the PlayStation 4 and the PlayStation Network Server (ibid.). Patent owner points to

                                  18   the assertion in the complaint that “[t]he game program on the hard drive or disc contains a

                                  19   mutual authentication process . . . .” But allegations that track the claim language that closely

                                  20   are conclusory and require support not found in the substantive allegations (Dkt. Nos. 79 at 8,

                                  21   68 at ¶ 106(o)). So the allegations still fail to allege where or when the game program and the

                                  22   mutual authentication program are stored together.

                                  23        Patent owner finally contends the complaint states “evidence that the flash memory

                                  24   contains a mutual authentication program and that the game program is stored in the flash

                                  25   memory when the game is loaded” (Dkt. No. 79 at 8) (citing Dkt. No. 68 at ¶ 106(e), 106(q)).

                                  26   The cited allegations do not support this assertion because they do not address where the game

                                  27   program is stored. Moreover, the complaint appears to indicate there are multiple flash memory

                                  28   chips (Dkt. No. 68 at ¶ 106(e)). So merely alleging the mutual authentication program and the
                                                                                        5
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 6 of 10




                                   1   game program are each stored on flash memory at some point hardly leads to the plausible

                                   2   inference that they are stored together. This necessary limitation of the ’990 patent not

                                   3   plausibly plead, the claims for infringement of the ’990 patent fail.

                                   4           3.     THE ’988 AND ’670 PATENTS.
                                   5           The ’988 and ’670 patents describe computer program fault inspection. Defendants

                                   6   challenge the ’988 patent limitations:

                                   7                     •   [A] control device for executing a fault inspection program
                                                             for the gaming device to inspect whether or not a fault
                                   8                         occurs in the second memory device and the game
                                                             application program stored therein.
                                   9
                                                         •   [T]he control device executes the fault inspection program
                                  10                         when the gaming device is started to operate and completes
                                                             the execution of the fault inspection program before the
                                  11                         game is started.
                                  12   (’988 patent, cl. 1, 6, 10). Defendants also challenge similar limitations from the ’670 patent:
Northern District of California
 United States District Court




                                  13                     •   [A] second memory device configured to store a game
                                                             application program.
                                  14
                                                         •   [A] control device for executing a fault inspection program
                                  15                         for the second memory to inspect whether or not a fault
                                                             occurs in the second memory device.
                                  16
                                                         •   [T]he control device completes the execution of the fault
                                  17                         inspection program before the game is started.
                                  18   (’670 patent, cl. 1). Specifically, defendants argue the complaint fails to plausibly allege an

                                  19   inspection, completed before the game starts, of both the second memory device and game

                                  20   program (Dkt. No. 75 at 13–17).

                                  21           The complaint does plausibly allege the inspection for both the memory device and the

                                  22   game stored therein. Specifically, it alleges the PlayStation 4 reports various error codes,

                                  23   including “Error occurred while accessing the Hard Disk Drive (‘HDD’) or Blue-ray/DVD

                                  24   Drive” and “The system cannot read the disc” (Dkt. No. 68 at ¶ 128(k)). Given the complaint

                                  25   also alleges games can be stored on the hard drive and on Blu-ray discs (Dkt. No. 68 at ¶

                                  26   128(e)–(f)), the inspection of the memory plausibly includes inspection of the game program as

                                  27   well.

                                  28
                                                                                       6
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 7 of 10




                                   1        But the complaint provides no basis to infer the proper timing of the inspection. The

                                   2   allegation too closely tracks the claim language to be entitled to the presumption of truth:

                                   3    The PlayStation CPU will execute the fault           [T]he control device executes the fault
                                        inspection program when the gaming device            inspection program when the gaming device
                                   4    is started to operate[] and completed before         is started to operate and completes the
                                        the game is started (Dkt. No. 68 at ¶ 128(n)).       execution of the fault inspection program
                                   5                                                         before the game is started (’988 patent, cl. 1).
                                   6   No underlying allegations of fact are offered. Thus, the complaint fails to plausibly allege an

                                   7   essential element in the claim for infringement of the ’988 and ’670 patents.

                                   8        4.      THE ’363 PATENT.
                                   9        The ’363 patent describes gathering and using game result data from multiple networked

                                  10   gaming devices. Defendants challenge the limitation:

                                  11                    •   [A] total result data receiving device for receiving from the
                                                            server data of a total game result achieved by the first
                                  12                        gaming machine and the second gaming machine.
Northern District of California
 United States District Court




                                  13                    •   [D]etermining a specification value based on the data of the
                                                            total game result received by the total result data receiving
                                  14                        device.
                                  15   (’363 patent, cl. 1). Specifically, defendants contend the complaint fails to plausibly allege the

                                  16   receipt of game results from a server (Dkt. No. 75 at 18–19).

                                  17        The complaint alleges that multiple PlayStation 4 consoles connect via the PlayStation

                                  18   Network server for online multiplayer gaming and specifies the hardware that connects the

                                  19   PlayStation 4 to the network (Dkt. No. 68 at ¶ 48(a)–(f), (m)). For the Uncharted Games, the

                                  20   complaint offers game screenshots: (1) explaining that player game performance is graded; and

                                  21   (2) showing the summary of multiplayer grades (id. at ¶ 48(p), (r), (t), (u)). For MLB: The

                                  22   Show 19, the complaint also includes screenshots: (1) explaining player performance ratings;

                                  23   and (2) displaying player ratings and multiplayer game results (Dkt. No. 68 at ¶ 51(s)–(u)). The

                                  24   allegations may be slim (Dkt. No. 81 at 12–13), but the game consoles plainly communicate

                                  25   player performance data across the PlayStation Network server, from which individual consoles

                                  26   receive the game result data.

                                  27        Defendants also challenge the limitation:

                                  28
                                                                                         7
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 8 of 10



                                                        •   [T]otaliz[ing] the game result of the first gaming machine
                                   1                        and the game result of the second gaming machine on the
                                                            basis of data of the game result transmitted from the first
                                   2                        gaming machine and the data of the game result transmitted
                                                            from the second gaming machine so as to calculate a total
                                   3                        result.
                                   4                    •   [R]eceiving data of a game result from the first gaming
                                                            machine and data of a game result transmitted from the
                                   5                        second gaming machine.
                                   6
                                       (’363 patent, cl. 8). Here, defendants argue the complaint fails to plausibly allege the
                                   7
                                       totalization of game data.
                                   8
                                            The complaint includes screenshots explaining how player performance is evaluated in the
                                   9
                                       Uncharted games, on a graded scale from S to C, and for MLB: The Show 19, with baseball’s
                                  10
                                       standard runs-per-inning scorecard (Dkt. No. 68 at ¶ 49(n)–(p), ¶ 52(o)). Such data compilation
                                  11
                                       is a plausible allegation of post-game data totalization. And because defendants challenge the
                                  12
Northern District of California




                                       infringement of claim 11 on similar grounds, the motion fails for the same reasons. Defendants’
 United States District Court




                                  13
                                       motion to dismiss as to the ’363 patent is DENIED.
                                  14
                                            5.      THE ’777 PATENT.
                                  15
                                            The ’777 patent describes the calculation, display, and execution of game characters’
                                  16
                                       order of action. Defendants challenge the limitations:
                                  17
                                                        •   [A]n execution order calculation section that calculates an
                                  18                        execution order of actions of a plurality of characters in the
                                                            battle.
                                  19
                                                        •   [T]he display control section displays the execution order
                                  20                        calculated by the execution order calculation section on the
                                                            display.
                                  21
                                                        •   [W]hen a predetermined combination condition . . . is
                                  22                        satisfied, when executing an action of the predetermined
                                                            ally character, the action execution section also executes an
                                  23                        action of the different ally character without following the
                                                            execution order calculated by the execution order
                                  24                        calculation section.
                                  25
                                       (’777 patent, cl. 1, 12). Defendants contend the complaint fails to plausibly plead the
                                  26
                                       PlayStation 4 and video games calculate and display an execution order that is then disregarded
                                  27
                                       if a condition is met (Dkt. No. 75 at 22–24).
                                  28
                                                                                       8
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 9 of 10




                                   1        The complaint explains that both the Uncharted games and God of War enable player

                                   2   interaction with non-player allied characters. In Uncharted, these are called “Sidekicks;” in

                                   3   God of War the character is named Atreus. In both games, when a player gives an order to an

                                   4   ally, the order displays on the video screen (Dkt. No. 68 at ¶ 174(n)–(o), ¶ 179(b)–(c), (h)).

                                   5   Defendants argue the execution order must be displayed in advance, i.e. for future actions (Dkt.

                                   6   No. 81 at 14). This claim interpretation is appropriate at summary judgment, not at a motion to

                                   7   dismiss.

                                   8        In each game, the complaint alleges allied characters can deviate from the initial execution

                                   9   order under various circumstances. For example, for the Uncharted games, the complaint

                                  10   shows a screenshot of an allied medic with orders to assist a wounded comrade. But, subjected

                                  11   to enemy gunfire (the predetermined condition), the medic hides behind a wall and shoots back,

                                  12   rather than simply running out and assisting the wounded as initially ordered (Dkt. No. 68 ¶
Northern District of California
 United States District Court




                                  13   174(p)).

                                  14        In God of War, the complaint offers a screenshot of instructions showing how a player

                                  15   may instruct the ally character Atreus to fire arrows from his bow and how to change Atreus’

                                  16   target (Dkt. No. 179(i)). The trigger, though, is the player’s command. Though in the above

                                  17   example an aversion to gunfire may be a predetermined condition, the player’s real-time

                                  18   command is not a predetermined condition causing a change in execution order. Thus, while

                                  19   the claim for infringement of the ’777 patent may proceed against the two Uncharted games, the

                                  20   claim against God of War fails.

                                  21                                           CONCLUSION

                                  22        For the above reasons, defendants’ motion to dismiss, as to the ’363 patent and the ’777

                                  23   patent claim against the Uncharted games, is DENIED. The motion, to the remainder of the

                                  24   claims, is GRANTED. The claims for infringement of the ’540, ’990, ’988, ’670, and (as to God

                                  25   of War only) ’777 patents are DISMISSED.

                                  26        Patent owner has already enjoyed its one free amendment under the rules and was given

                                  27   clear directions to plead well, element-by-element. Patent owner does not deserve yet another

                                  28   chance to re-plead. Nevertheless, should patent owner wish to file yet another amended
                                                                                       9
                                       Case 3:19-cv-07027-WHA Document 91 Filed 01/27/20 Page 10 of 10




                                   1   complaint, it may do so by FEBRUARY 13 AT NOON on the condition that it pay all reasonable

                                   2   fees and expenses incurred by defendants in responding to yet another amended complaint.

                                   3   Any such motion must include as an exhibit a redlined version of the proposed amendment that

                                   4   clearly identifies all changes from the amended complaint. This order highlighted certain

                                   5   deficiencies in the amended complaint, but it will not necessarily be enough to add sentences

                                   6   parroting each missing item identified herein. If patent owner moves for leave to file yet

                                   7   another amended complaint, it should be sure to plead its best case and take into account all

                                   8   criticisms made by defendants, including those not reached by this order.

                                   9

                                  10        IT IS SO ORDERED.

                                  11

                                  12   Dated: January 27, 2020.
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                              WILLIAM ALSUP
                                  15                                                          UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     10
